Citation Nr: 9919110	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  94-31 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1942 to September 
1945.  The appellant is the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1993 RO rating decision that denied service 
connection for the cause of the veteran's death.  In February 
1997 and September 1998, the Board remanded the case to the 
RO for additional development.  The case was returned to the 
Board in 1999.



REMAND

In the September 1998 remand, the Board asked the RO to 
advise the appellant of the evidence needed in order to make 
her claim for service connection for the cause of the 
veteran's death plausible and to support such a claim.  A 
September 1998 RO letter sent to the appellant with the 
requested information was sent to a Post Office box number, 
after she had notified the RO in March 1998 that her new 
address was on Page Point Road.  In a written statement dated 
in March 1999, the representative maintains that the 
appellant did not receive the September 1998 RO letter and 
requests that another letter be sent advising her of the 
information needed to support her claim.  Due process 
requires that the appellant receive proper notices of VA 
actions.  38 C.F.R. § 3.103 (1998).  Moreover, a remand by 
the Court or the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, as well as a concomitant duty on the part 
of VA to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

A review of the evidence shows that a letter from a former 
employee of a physician, photographs of the veteran, and a VA 
hospital card belonging to the veteran were sent directly to 
the Board without a waiver from the appellant or her 
representative of initial consideration of this evidence by 
the RO with regard to the appellant's claim for service 
connection for the cause of the veteran's death.  Due process 
requires that the RO consider all relevant evidence and 
provide the appellant with an appropriate supplemental 
statement of the case.  38 C.F.R. § 20.1304(c) (1998).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should send another letter to 
the appellant notifying her of the 
information needed to make her claim for 
service connection for the cause of the 
veteran's death plausible and to support 
such a claim as noted in the September 
1998 letter.

2.  The appellant should be given 60 days 
to submit any additional information (or 
request additional time to do so).  
Thereafter, the RO should review the 
claim for service connection for the 
cause of the veteran's death, including 
the sub-issue of whether she has 
presented a well-grounded claim.  

3.  If action remains adverse to the 
appellant, an appropriate supplemental 
statement of the case should be sent to 
her and her representative, covering all 
the evidence received since the issuance 
of the previous supplemental statement of 
the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




